Per Curiam.

The motion was made for judgment on the pleadings, under rule 113 of the Rules of Civil Practice referring to “ An action to recover a debt or liquidated demand arising, 1. on a contract, express or implied, sealed or not sealed; or 2. on a judgment for a stated sum.” We are of the opinion that the rule is inapplicable to a summary proceeding. Moreover, if considered as a motion for judgment on the pleadings, the granting of the motion was unauthorized, because an issue was raised not only by statutory defense but also by the denial of personal demand of the rent by the landlord.
Final order reversed, with ten dollars costs to appellant, motion to strike out answer denied, with ten dollars costs, and case placed upon the general calendar.
All concur.
Order reversed.